Case 2:21-cv-00267-RAJ-LRL Document 1-10 Filed 05/13/21 Page 1 of 2 PageID# 64




                                        {■Mod s



                                                  [il l , V
Case 2:21-cv-00267-RAJ-LRL Document 1-10 Filed 05/13/21 Page 2 of 2 PageID# 65




                                               LOST NOTE AFFIDAVIT

           rm Utij day of May.2020,pejJsOiially appeated bete me FIUINYESITMENTS.,INC.,
   a Virglijia cojtpojratiotif*N6teholder*0 states as.follows:

            1.        Not^idsr is the owner ofa eerrain.Deedof TfustNote made by Olj^ Guskovato
                      tite 0)^ Anthony A. G;^'giu.IO, Ir,, in Oie.orlg&tat      amount of$62,455.00
                      (the "Note")secjffed by a D(jed ofTrust,dated March 29» 2013.
           2.         The original Note has been        or deshoyed:and oannot be piOdueed..Atta<^e4 is
                      acopyoftheNote.

           3.         This Afndayit. is made to enable the- holder of the Note to .coUeet, ehfofoe, or
                      assign die Note and to enable the trustee or substitute trustees under the IDeed of
                       Trust to exercise the power of sale contained in the Deed of Trast, IUb an
                      aocdunting with the Coxumissioner of Accounts, and take any other steps
                       necessaryto entbree the Deed ofTiust^
            Given under my hanid this 13th day of May.2020.

                                                      FTRINVESTMKNTS^ING.,
                                                      a Vixginia cotporation


                                                          ^y/'L                                  (SEAL).
                                                         Troy ^bcrt^i,Pieaideat



   CONiMOSWEALTfiCSTATBOF
   CrrY/COXJNTYOFj&                              h^Xoryfit
            1,                       AitirtSb/i       a Nolayy Fubhe of tlie above^referenced juxisdiction,
   do hereby               STroy                    President of PTR INVESTMENT^, INC., a Virgima
   corporation, hereby appeared before me and aiolmatwiedged tite due execution of fee fi&x«s.aid
   iastrujuent, on this 13th day Of May,2D20. Tlte person,is pgfsoaally knOwh to me,or I
   exansined the foliflwing type.of iitotificsatten:                    (IdentjJficaiion. must
   be a United States Passport, a certi|icate of United States citi2enship, a certificate of
   naturaiisadoii,an.iine.xpited foreign passport,,an alien registration caixl twth...^oto0^^,a state-
   issued driver's license or state-issued idraatification card ofa United States mUitafy cari)

   SEAL/STAMP
                                                                   kPubHc
           KRYSTAL pATlETT ATKINSOwt
                     . NotaryRMbllc
                  Comittonwaalth of Virginia
             R®8.# 7717476
        jaL£g^i#w,jw«      39.zoatl
    Pago I of 1
    Lf»tNidteAfHd&vit
